            Case 2:21-cv-00272-JCM-EJY Document 29 Filed 08/11/21 Page 1 of 3




 1   GEORGE O. WEST, III
     Nevada Bar No. 7951
 2   10161 Park Run Drive, Suite 150
     Las Vegas, Nevada 89145
 3   Telephone: (702) 664-1168
     Email: gowesq@cox.net
 4
     E. ADAM WEBB [Admitted Pro Hac Vice]
 5   Georgia Bar No. 743910
     WEBB, KLASE & LEMOND, LLC
 6   1900 The Exchange, S.E., Suite 480
     Atlanta, Georgia 30339
 7   Telephone: (770) 444-0773
     Email: Adam@WebbLLC.com
 8
     Attorney for Plaintiffs
 9   MARY NAYLOR and
     CHRISTOPHER NAYLOR
10
                              UNITED STATES DISTRICT COURT
11                                 DISTRICT OF NEVADA

12   MARY NAYLOR, an individual, and       )         Case No. 2:21-cv-00272-JCM-EJY
     CHRISTOPHER NAYLOR, an individual,    )
13   on behalf of themselves and all others)
     similarly situated,                   )         JOINT STIPULATION TO EXTEND
14                                         )         TIME TO RESPOND TO MOTION FOR
                 Plaintiffs,               )         LEAVE TO FILE SUPPLEMENTAL
15                                         )         AUTHORITY RE MOTION TO DISMISS
            vs.                            )         (Dkt. 27) (First Request)
16                                         )
     OMNI FINANCIAL OF NEVADA, INC.        )
17   d/b/a OMNI FINANCIAL and OMNI         )
     MILITARY LOANS, a Nevada Corporation, )
18                                         )
                 Defendant.                )
19                                         )

20          TO THE HONORABLE COURT, THE PARTIES, AND THEIR RESPECTIVE

21   ATTORNEYS OF RECORD:

22          Plaintiffs MARY NAYLOR and CHRISTOPHER NAYLOR and Defendant OMNI

23   FINANCIAL OF NEVADA, INC., by and through their respective attorneys of record, hereby

24   stipulate as follows:

25


                                  JOINT STIPULATION TO EXTEND TIME

                                                 1
            Case 2:21-cv-00272-JCM-EJY Document 29 Filed 08/11/21 Page 2 of 3




 1          WHEREAS, on July 29, 2021, Defendant filed its Motion for Leave to File

 2   Supplemental Authority re Motion to Dismiss (Dkt. 27);

 3          WHEREAS, the deadline for Plaintiffs to serve their points and authorities in response

 4   is August 12, 2021, pursuant to LR 7-2(b);

 5          WHEREAS, the parties are in the process of discussing settlement and believe those

 6   discussions are more likely to be successful if additional litigation costs (such as the costs

 7   associated with responding to Defendant’s motion or the costs associated with responding to

 8   outstanding discovery requests) can be avoided while discussions are ongoing;

 9          WHEREAS, the parties believe they can determine if a settlement can be reached

10   within the next three weeks;

11          WHEREAS, if those discussions are successful, the parties will so inform the Court; if

12   the discussions are unsuccessful, Plaintiffs will submit their points and authorities in response to

13   Defendant’s Motion for Leave to File Supplemental Authority re Motion to Dismiss;

14          WHEREAS, this is the parties’ first request for an extension of time related to

15   Defendant’s Motion for Leave to File Supplemental Authority re Motion to Dismiss.

16          NOW, THEREFORE, in consideration of the foregoing, Plaintiffs and Defendant

17   hereby STIPULATE and AGREE as follows:

18          1.      Plaintiffs’ time to submit their points and authorities in response to Defendant’s

19   Motion for Leave to File Supplemental Authority re Motion to Dismiss is extended until

20   September 2, 2021.

21          DATED: August 11, 2021                         WEBB, KLASE & LEMOND, LLC

22                                                    By: /s/ E. Adam Webb
                                                          E. Adam Webb
23
                                                           Attorney for Plaintiffs MARY NAYLOR
24
                                                           and CHRISTOPHER NAYLOR
25


                                     JOINT STIPULATION TO EXTEND TIME

                                                      2
     Case 2:21-cv-00272-JCM-EJY Document 29 Filed 08/11/21 Page 3 of 3




 1   DATED: August 11, 2021                  GREENBERG TRAURIG, LLP

 2                                     By: /s/ Michael R. Hogue
                                           Michael R. Hogue
 3
                                             Attorney for Defendant OMNI
 4
                                             FINANCIAL OF NEVADA, INC.
 5
 6                                           IT IS SO ORDERED.
 7
                                       By:
 8                                           UNITED STATES MAGISTRATE JUDGE

 9                                           Dated: August 11, 2021

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        JOINT STIPULATION TO EXTEND TIME

                                       3
